Citation Nr: 1131303	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  09-21 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for a left arm disability (claimed as piece of steel in arm). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1945 to January 1949.  

This appeal comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

The Veteran provided testimony at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of that proceeding has been associated with the claims file.  

The issues of entitlement to non-service connected pension benefits and entitlement to a waiver of recovery of an overpayment have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ). See December 12, 2008, Notice of Disagreement and February 19, 2009 Clarification Letter.  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he sustained an injury to his left arm during active service and that he now suffers from neurological residuals, including left extremity numbness and loss of grip/motor functioning.  In particular, the Veteran claims that he was using a chisel and hammer to remove boiler grit on the U.S.S. Chicago when a fragment of the hammer or chisel broke loose and embedded itself into his left arm/wrist.  

The Veteran testified that he sought minimal medical treatment at that time (i.e., "at a trailer with a bunch of corpsman in it") and was told that the skin would simply grow around the fragment wound.  (Note: service treatment records do not reflect injury to, or treatment for the left arm or wrist.)  He further testified that he did not seek any post-service treatment for the fragment wound, that he has not sustained any other post-service injuries to the arm which would result in a metal fragment wound, and that the left arm symptomatology only manifested as of late.  A VA X-ray of the arm/wrist from 2005 or 2006 apparently showed that the fragment was still embedded and that it was about the size of a dime.  The Board notes that the X-ray report is not currently contained in the claims file but there is also no indication that VA treatment records dated prior to 2006 were ever requested.  

When there is an "event" in service, persistent symptoms or current evidence of a current disability, VA is required to obtain a medical examination and/or opinion pursuant to 38 C.F.R. § 3.159(c)(4). 

The Veteran is competent to testify as to the presence of observable symptomatology. See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Veteran is also competent to describe his personal experiences in-service and his account of an in-service injury to the left arm/wrist may not be disregarded simply because it is not documented in the service treatment records.  Here, the Veteran's testimony indicates a possible association between his current left arm/wrist complaints and his period of active service, especially when viewed in light of the X-ray showing retained metal fragment and the lack of medical or lay evidence showing any alternate causes for such injury. See McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Consequently, this claim must be remanded for additional development of the medical evidence and to obtain a VA examination which addresses the nature and etiology of the left arm/wrist disability.



Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Obtain any VA treatment records prior to 2005, and after March 2011 which relate to the Veteran's left arm/wrist disability, to specifically include any associated X-ray reports.

2. Thereafter, afford the Veteran a VA examination to determine the nature and etiology of his claimed residuals of a left arm/wrist fragment injury.  All indicated tests and studies should be conducted.  The claims folder should be made available to the examiner for review before the examination.  After the completion of the examination and record review, the examiner should attempt to express the following opinions:

(a) Is there evidence (confirmed by X-ray findings or other diagnostic method) of any retained metal fragments in the Veteran's left arm/wrist?

(b) If so, are the fragments consistent with the Veteran's account of an in-service injury to his left arm/wrist - i.e., chisel/hammer fragments embedded into the left arm/wrist?  

(c) Identify all current left arm/wrist disabilities, to include any neurological and/or motor impairments and scars, affecting the left upper extremity.  

(d) For each disability/disorder identified, provide an opinion as to whether it is at least as likely as not that the disabilities are residuals of the in-service fragment injury to the left arm/wrist?  
The reasons and basis for all diagnoses and opinions should be provided.

3. After the development requested above has been completed to the extent possible, the RO should again review the record.  If the benefit sought on appeal remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


